Case 1:21-cv-20940-MGC Document 17 Entered on FLSD Docket 04/30/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                                 Case No. 21-20940-CIV-MGC

  ROBERT DIXON,

        Plaintiff,

  vs.

  THE MADISON COUNTY
  RECORD, INC. d/b/a
  FLORIDA RECORD,

          Defendant.
  _______________________/

                                 STIPULATION OF DISMISSAL

          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Robert Dixon

  hereby gives notice that the above-captioned action is voluntarily dismissed, with

  prejudice, in its entirety, with each party to bear his or its own attorneys’ fees and costs.

  Defendant The Madison County Record, Inc., incorrectly sued here as The Record Inc.,

  hereby consents and stipulates to the foregoing dismissal.

  Dated: April 30, 2021                     Respectfully submitted,
                                            RUSSOMANNO & BORRELLO, P.A.
                                            Attorneys for Plaintiff Robert Dixon, Esq.
                                            Museum Tower - Penthouse 2800
                                            150 West Flagler Street
                                            Miami, Florida 33130
                                            Telephone: (305) 373-2101
                                            Facsimile: (305) 373-2103

                                            By: /s/ Herman J. Russomanno III
                                                   Herman J. Russomanno III
                                                   Fla. Bar No. 21249
                                                   herman2@russomanno.com
Case 1:21-cv-20940-MGC Document 17 Entered on FLSD Docket 04/30/2021 Page 2 of 2




                                            BALLARD SPAHR LLP

                                            /s/ Charles D. Tobin
                                            Charles D. Tobin (Fla. Bar No. 816345)
                                            1909 K Street, NW, 12th Floor
                                            Washington, DC 20006
                                            Telephone: (202) 661-2200
                                            Fax: (202) 661-2299
                                            tobinc@ballardspahr.com

                                            Counsel for Defendant The Madison County
                                            Record, Inc.

                                   CERTIFICATE OF SERVICE

         I hereby certify that on April 30, 2021, I electronically filed the foregoing document
  with the Clerk of Court using CM/ECF. I also certify that the foregoing document is being
  served this day on any and all counsel of record or pro se parties in the manner specified,
  either via transmission of Notices of Electronic Filing generated by CM/ECF or in some
  other authorized manner for those counsel or parties who are not authorized to receive
  electronically Notices of Electronic Filing.

                                                    /s/ Herman J. Russomanno III




                                               2
